Matter of Rand v 610 Smith St. Corp. (2015 NY Slip Op 07054)





Matter of Rand v 610 Smith St. Corp.


2015 NY Slip Op 07054


Decided on October 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2015

Tom, J.P., Acosta, Moskowitz, Richter, JJ.


650891/13 -15754 15753 15752

[*1] In re Kim Rand, also known as Kim Rand Chaves., Petitioner-Respondent,
v610 Smith Street Corporation, et al., Respondents-Appellants.


Jones Day, New York (Meir Feder of counsel), for appellants.
Farrell Fritz, P.C., New York (Peter A. Mahler of counsel), for respondent.

Judgment, Supreme Court, New York County (O. Peter Sherwood, J.), entered October 15, 2014, inter alia, awarding petitioner a sum of money for the fair value of her shares in respondent 610 Smith Street Corporation, and awarding her fees and expenses, unanimously affirmed, with costs.
The trial court's valuation of petitioner's shares in respondent 610 Smith Street Corporation is amply supported by the record (see Matter of Cohen v Four Way Features , 240 AD2d 225 [1st Dept 1997]). The court was not bound to accept respondents' expert's estimate of $6.1 million for the environmental remediation of the corporation's sole asset, a commercial warehouse in Brooklyn, for which there is no other basis in the record; the court's finding that $1 million is the correct estimate is supported by the trial evidence. The trial court properly awarded fees and costs to petitioner pursuant to Business Corporation Law § 623(h)(7).
We have considered respondents' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2015
CLERK